916 So. 2d 44 (2005)
UNITED AUTOMOBILE INSURANCE COMPANY, Appellant,
v.
Nelson RICARDO, Appellee.
No. 3D05-904.
District Court of Appeal of Florida, Third District.
December 7, 2005.
Mark A. Gatica, for appellant.
Jones Wolfe, P.A. and K.P. Jones (Plantation), for appellee.
Before GREEN, FLETCHER, and RAMIREZ, JJ.
PER CURIAM.
On the record before us, we cannot conclude that the lower court abused its discretion when it awarded the appellee a 2.0 multiplier on an attorney's fee award in the instant action for a determination of coverage under a policy issued by the appellant insurer. See Holiday v. Nationwide Mutual Fire Ins., 864 So. 2d 1215 (Fla. 5th DCA 2004); United Auto. Ins. Co. v. Padron, 775 So. 2d 372 (Fla. 3d DCA 2000).
Affirmed.